21 F.3d 424NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Billy Richard SESSOMS, Petitioner Appellant,v.STATE of North Carolina, Respondent Appellee.
No. 93-6900.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1994.Decided April 21, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-92-750)
Billy Richard Sessoms, appellant Pro Se.
Clarence Joe DelForge, III, Office of the Atty. Gen. of North Carolina, Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.  Sessoms v. North Carolina, No. CA-92-750 (E.D.N.C. July 7, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although the district court did not specifically address Appellant's claims that his counsel was ineffective for failing to effectively represent him and file an appeal despite his request, his claims are meritless.  The first claim is conclusory and does not raise a constitutional issue.   Proffitt v. United States, 549 F.2d 910, 912 (4th Cir.1976), cert. denied, 429 U.S. 1076 (1977).  The second claim is meritless because appellant did not have a right to appeal his guilty plea.  N.C. Gen.Stat. Sec. 15A-1444(a)(1) (1988)